Summit C.P. No. CR97091987. This cause came on for further consideration upon appellant’s motion for recusal of Chief Justice O’Connor. As a result of the decision vacating the court’s February 8, 2011 entry, the motion for recusal of Chief Justice O’Connor is moot.
Further, as the February 8, 2011 entry has been vacated, this court considers again the motion to set execution date and it is ordered by the court that the motion is granted.
It is further ordered that Brett Hartman’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility, or in his absence, by the Deputy Warden on Tuesday, August 16, 2011, in accordance with the statutes so provided.
It is further ordered that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Summit County.
Pfeifer, Acting C.J.
O’Connor, C.J., not participating.